Citation Nr: 1737701	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  10-27 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Mitchell, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1967 to August 1969, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In October 2013 and December 2016, the Board remanded the issue for further development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's service-connected disabilities do not preclude substantially gainful employment consistent with the Veteran's education and occupational experience.


CONCLUSION OF LAW

The criteria for a total disability rating based on individual unemployability due to service-connected disabilities have not been met during the appeal period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2016).







REASONS AND BASES FOR FINDING AND CONCLUSION

VA provided the Veteran with 38 U.S.C.A. § 5103(a)-compliant notice in March and May 2009. 

VA also fulfilled its assistance obligations to the Veteran, including with respect to affording him VA examinations in May 2011 and March 2017.  

The Veteran is currently service connected for schizophrenia, undifferentiated type, at 50 percent disabling, and pseudo motor cerebri with residual seizure disorder at 20 percent disabling.  The combined disability rating for his service-connected disorders is 60 percent.  On his March 2009 claim for compensation for unemployability, the Veteran stated that his service-connected conditions prevented him from working even though he wanted to work.  

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  The Veteran's currently-assigned disability ratings meet the criteria for consideration of TDIU on a schedular basis under 38 C.F.R. § 4.16(a) because the Veteran's service-connected for schizophrenia, undifferentiated type, and pseudo motor cerebri with residual seizure disorder derive from a common etiology.

A March 2009 VA brain and spinal cord examination to assess the Veteran's neurological state reflects that the Veteran reported that he hadn't had any episodes for the past 20 years and was not taking medication for seizures.  The Veteran also reported that he retired from his job as Postmaster in 2004 due to eligibility by age or duration of work.  The examiner stated that from a neurological standpoint the Veteran is employable, with the only limitations being he would do well in a work environment devoid of direct interaction with people, based on the Veteran's report that he has a volatile character and aggressive attitude when challenged.

June 2010 and May 2011 VA neurological examinations revealed that the Veteran's pseudo motor cerebri with residual seizure disorder was in remission and there were no effects on his usual occupation.  Due to his remission status, the examiner stated there were no limitations in terms of employment.

A May 2011 VA mental disorders examination reflects that the Veteran reported he had a bachelor's degree in business administration and that he retired from the U.S. Postal Service in 2004 because he was eligible for retirement due to age or duration of work.  On mental examination, the Veteran reported having a feeling of irritability, disrupted sleep, and difficulty concentrating.  The examiner stated the Veteran's symptoms were not severe enough to interfere with occupational and social functioning.  

In a March 2017 VA mental disorders examination report, the examiner noted the Veteran's diagnosis as schizophrenia, unspecified.  The examiner stated that a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  

During a March 2017 VA seizure disorder examination the Veteran reported his most recent seizure activity was in 2010.  He stated he still had episodes of random motor movements, to include outward deviation of the left eye when having an episode, as well as headaches.  The Veteran denied ever having minor or major seizures, to include psychomotor seizures, or epilepsy associated with a nonpsychotic organic brain syndrome, psychoneurotic disorder, or personality disorder.  Regarding functional impact, the examiner stated the Veteran's epilepsy or seizure disorder did not impact his ability to work.  

The weight of lay and medical evidence shows that the Veteran's service-connected disabilities have not rendered him unable to obtain or maintain substantially gainful employment.  As noted above, the Veteran is service connected for schizophrenia, undifferentiated type, rated as 50 percent disabling, and pseudo motor cerebri, operated, with residual seizure disorder, rated as 20 percent disabling.  

There are no medical opinions of record indicating that the Veteran is totally disabled or unemployable due to his service-connected conditions or that he is incapable of doing any type of productive work.  The medical evidence shows that the Veteran's service-connected disabilities are not of sufficient severity to result in unemployment.  A March 2009 VA examiner reflects the Veteran would do well in a work environment devoid of direct interaction with people, based on the Veteran's report that he has a volatile character and aggressive attitude when challenged, but did not opine that the Veteran was unemployable.  Moreover, it is important to note that the Veteran has consistently stated the he retired from his last held job as a Postmaster due to eligibility by age or duration of work.  There is no evidence he retired as a result of his service-connected disabilities.  

Consequently, as the preponderance of the evidence shows that the Veteran's service-connected disorders do not render him unable to obtain or maintain substantially gainful employment, the appeal is denied.


ORDER

Entitlement to a total disability rating based on individual unemployability is denied.



____________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


